Case 7:20-cv-03955-VB Document 24 Filed 09/21/2.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAMMY KING,
Plaintiff,
Vv.

CLEAN AIR QUALITY SERVICE, INC,

 

USDC &:).
DOCUM
ELECT?

[DOC AL
[DATES

 

ORDER OF DISMISSAL

20 CV 3955 (VB)

RUSSELL SEACOR, and ROBERT YOUNG,

Defendants.

 

Yoifoo% D

The Court has been advised that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and

without prejudice to the right to restore the action to the Court’s calendar, provided the

application to restore the action is made by no later than November 5, 2020. To be clear, any

application to restore the action must be filed by November 5, 2020, and any application to

restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled. Any pending motions are moot.

Dated: September 21, 2020
White Plains, NY

SO ORDERED:

Vincent L. Briccetti
United States District Judge

 

oe

/
u
